DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-20 are allowed for reasons argued by Applicant in the remarks filed 08/31/2021 and by applicant’s filing of a terminal disclaimer to overcome the non-obviousness type double patenting. Furthermore, the same reasons for allowance that were given for parent application, 16/219,745, are applicable to this continuation:  

U.S. Patent No. 9,635,000 	“Muftic”
Muftic disclosed a decentralized identity management system based on the concept of blockchain ledgers. In the remarks received on 6/26/2019, the applicant argues that Muftic fails to disclose that the request included a digitally signed consent ticket representing the user’s consent for the data provider to perform one or more actions involving one or more specified data items associated with the user. The examiner was not entirely persuaded by this argument because Muftic discloses that identities are only distributed via the “consent and control of their owners” (see Col. 6 Ln. 34-49). Also, the exchange protocol outlined in Col. 14 Ln. 32-52 discloses how identities are only distributed through the consent of their owners via where identities are transformed from self-enveloped objects to signed and enveloped objects. 
However, upon reviewing claim 2 again, the examiner found that Muftic was silent as to receiving a plurality of cryptographically blinded transaction identifiers and generating a group blinded transaction identifier based on the received blinded transaction identifiers. The examiner reached out to the applicant to amend the independent claims to incorporate the subject matter of claim 2. It was agreed that claim 7-10 would be cancelled as they differed in scope and were not able to have the subject matter of claim 2 incorporated.
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
“receiving, from a user computing device, a first request to link a user account at the identity management service to a plurality of data providers that [[is ]]are external to the identity management service and that each possess[[es]] data associated with a user of the user account, the first request including a digitally signed consent ticket representing the user’s consent for each of the plurality of data providers to perform one or more actions involving one or more specified data items associated with the user … receiving a plurality of cryptographically blinded transaction identifiers from the plurality of data providers; generating a group blinded transaction identifier based on the plurality of cryptographically blinded transaction identifiers”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491